DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-7 is the inclusion of the limitations of, as claimed in the combination, that the control unit:
(b) randomly selects on the print sheet an ejection position candidate of an ink droplet ejected from the determined nozzle, (c) determines whether the selected ejection position candidate is included by a mask area that includes a postprocessing object, (d1) if the selected ejection position candidate is not included by the mask area, sets as the selected ejection position candidate an ejection position of an ink droplet ejected from the determined nozzle, and (d2) if the selected ejection position candidate is included by the mask area, does not set as the selected ejection position candidate an ejection position of an ink droplet ejected from the determined nozzle and sets an ejection position of an ink droplet ejected from the determined nozzle outside of the mask area.
The prior art of record discloses random selection of a position for on-sheet preliminary ejection, but does not disclose this feature in combination with determining if a mask area includes a postprocessing object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896